                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
        v.                                      *    CRIMINAL NO. GJH-16-502
                                                *
 NELASH DAS,                                    *
                                                *
                Defendant                       *
                                                *
                                                *
                                             *******

        GOVERNMENT’S MOTION TO DETERMINE MENTAL COMPETENCY

       The United States of America, by and through its undersigned attorneys, hereby respectfully

moves for a hearing to determine the mental competency of the defendant.

                                           Background

       On August 7, 2017, a federal grand jury for the District of Maryland returned a three count

superseding indictment charging the defendant with attempting to provide material support to a

foreign terrorist organization, in violation of 18 U.S.C. § 2339B; attempting to murder a federal

employee, in violation of 18 U.S.C. § 1114; and using and carrying a firearm during and in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c). The parties filed a number of consent

continuance motions in order to permit time for discussions regarding disposition.

       In recent months, defense counsel has retained a medical professional to examine the

defendant to determine competency for certain litigation purposes. According to defense counsel,

the medical professional has concerns regarding the defendant’s competency absent appropriate

medication.

       On November 5, 2018, the parties and Court held a status call during which these issues were

discussed. On that call, the Government stated that it would be filing the instant motion to trigger
certain procedures under 18 U.S.C. § 4241. In anticipation of this motion, the Court scheduled a

competency hearing for February 11, 2019.

                                             Argument

       Under 18 U.S.C. § 4241(a), the Court “shall” grant a motion to determine the mental

competency of a defendant “if there is reasonable cause to believe that the defendant may presently

be suffering from a mental disease or defect rendering him mentally incompetent to the extent that

he is unable to understand the nature and consequences of the proceedings against him or to assist

properly in his defense.” Under § 4241(b), the Court “may order that a psychiatric or psychological

examination of the defendant be conducted.”

       The question of defendant’s mental competence comprises both procedural and substantive

components. See Beck v. Angelone, 261 F.3d 377, 387 (4th Cir. 2001). A district court’s failure to

order a competency evaluation or hearing may give rise to a procedural claim. United States v.

General, 278 F.3d 389, 396 (4th Cir. 2002). The conviction or sentencing of a defendant who was

in fact incompetent enables a “substantive competency claim.” Id. Either instance amounts to a

violation of due process. United States v. Mason, 52 F.3d 1286, 1289 (4th Cir. 1995).

       The Government has no independent information to suggest that the defendant is incompetent

to assist in his criminal proceedings. But the fact remains that defense counsel raised a concern they

had with the defendant’s mental health. The concerns raised by defense counsel and their medical

professional can provide the statutory “reasonable cause” to order a competency hearing under

§ 4241(a). Although the specific facts and nature of the defendant’s mental health issues—if any—

remain unclear to the Government, out of an abundance of caution the Government now moves for

a competency hearing to avoid further litigation of the issue on direct appeal or through post-

conviction processes. At the present time, the Government is not requesting a “psychiatric or



                                                -2-
psychological examination” under § 4241(b), but the Government reserves the right to make such a

motion pending additional information from the defense counsel’s medical professional.




                                           Respectfully submitted,

                                           Robert K. Hur
                                           United States Attorney

                                    By:            /s/
                                           Thomas P. Windom
                                           Assistant United States Attorney




                                              -3-
